DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 9-12, 14-16, 22 and 24-25 have been cancelled.
					Allowable Subject Matter
Claim(s) 1-8, 13, 17-21, 23 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as: KR 20180064617 A, WO 2015005635 A1, KR 20140026150 A, CN 102157204 B and US Publication No. 20090135656, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 13 and 23; in brief and saliently: a memory system and method of operating the same, comprising: performing a state shaping operation on received data based on state shaping information in response to a write request, the received data and the write request being received from a host, the state shaping information representing a memory cell characteristic corresponding to a memory cell group on which the received data is to be programmed, and the state shaping information being received from a memory device; and transmitting transformation data to the memory device, the transformation data being generated through the state shaping operation, wherein the performing the state shaping operation includes determining a 

value corresponding to a first programming state of the plurality of programming states to a second value corresponding to a second programming state of the plurality of 
programming states, the first programming state being higher than the reference 
programming state and the second programming state being lower than the reference programming state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827